Exhibit 10.1

AS ADOPTED

BLACKROCK, INC.

AMENDED AND RESTATED 1999 STOCK AWARD AND INCENTIVE PLAN

1. Purpose; Types of Awards; Construction.

The purposes of the Amended and Restated 1999 Stock Award and Incentive Plan of
BlackRock, Inc. (the “Plan”), are to afford an incentive to selected employees
and independent contractors of BlackRock, Inc. (the “Company”) or any Affiliate
that now exists or hereafter is organized or acquired, to continue as employees
or independent contractors, as the case may be, to increase their efforts on
behalf of the Company and to promote the success of the Company’s business.
Pursuant to the Plan, there may be granted stock options (including “incentive
stock options” and “nonqualified stock options”), stock appreciation rights,
restricted stock, restricted stock units, dividend equivalents and other long-
term stock- or cash-based Awards.

2. Definitions.

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Dividend Equivalent or Other Stock-Based Award or Other Cash-Based Award granted
under the Plan.

(c) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash-Based Award” means an Award that is not denominated or valued by
reference to Stock, including an Award that is subject to the attainment of
Performance Goals or otherwise as permitted under the Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times satisfy the provisions of Rule
16b-3.

(h) “Company” means BlackRock, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.

(i) “Dividend Equivalent” means a right, granted to a Grantee under
Section 6(b)(v), to receive cash, Stock, or other property equal in value to
dividends paid with respect to a specified number of shares of Stock. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award, and may be paid currently or on a deferred basis.

(j) “Effective Date” means May 24, 2010.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(l) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) the closing sales price
per share of Stock on the national securities exchange on which the Stock is



--------------------------------------------------------------------------------

principally traded, for the last preceding date on which there was a sale of
such Stock on such exchange, or (ii) if the shares of Stock are then traded in
an over-the-counter market, the average of the closing bid and asked prices for
the shares of Stock in such over-the-counter market for the last preceding date
on which there was a sale of such Stock in such market, or (iii) if the shares
of Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.

(m) “Grantee” means a person who has been granted an Award under the Plan.

(n) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(p) “NQSO” means any Option that is designated as a nonqualified stock option.

(q) “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO; provided
that ISOs may be granted only to employees of the Company or any Subsidiary or
the Company’s Parent.

(r) “Other Stock-Based Award” means an Award that is denominated or valued in
whole or in part by reference to Stock, including, but not limited to
(1) restricted or unrestricted Stock awarded subject to the attainment of
Performance Goals or otherwise as permitted under the Plan, and (2) a right
granted to a Grantee to acquire Stock from the Company for cash.

(s) “Parent” means any corporation in an unbroken chain of corporations ending
with the Company, if each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock of one of the other corporations in such chain.

(t) “Participant” means an individual eligible to receive Awards under the Plan.

(u) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) before-tax income or after-tax income, (ii) operating
profit, (iii) return on equity, assets, capital or investment, (iv) earnings or
book value per share, (v) sales or revenues, (vi) operating expenses,
(vii) Stock price appreciation and (viii) implementation or completion of
critical projects or processes. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to the Company or one or all of the Affiliates of the
Company, or a division or strategic business unit of the Company, or may be
applied to the performance of the Company relative to a market index, a group of
other companies or a combination thereof, all as determined by the Committee.
The Performance Goals may include a threshold level of performance below which
no payment will be made (or no vesting will occur), levels of performance at
which specified payments will be made (or specified vesting will occur), and a
maximum level of performance above which no additional payment will be made (or
at which full vesting will occur). To the extent possible, each of the foregoing
Performance Goals shall be determined in accordance with generally accepted
accounting principles and shall be subject to certification by the Committee;
provided that the Committee shall have the authority to make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any Subsidiary or other Affiliate or the
financial statements of the Company or any Subsidiary or other Affiliate, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.



--------------------------------------------------------------------------------

(v) “Plan” means this BlackRock, Inc. Amended and Restated 1999 Stock Award and
Incentive Plan, as amended from time to time.

(w) “Plan Year” means the fiscal year of the Company.

(x) “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) that may be subject to certain transferability and other
restrictions and to a risk of forfeiture (including by reason of not satisfying
certain Performance Goals).

(y) “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iv) to receive Stock or cash at the end of a specified deferral
period, which right may be conditioned on the satisfaction of certain
requirements (including the satisfaction of certain Performance Goals).

(z) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

(aa) “Stock” means shares of common stock, par value $0.01 per share, of the
Company.

(bb) “SAR” or “Stock Appreciation Right” means the right, granted to a Grantee
under Section 6(b)(ii), to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right, with payment to be made in cash, Stock, or property as specified in the
Award or determined by the Committee.

(cc) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

3. Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to grant Awards; to determine the persons to whom and the time or
times at which Awards shall be granted; to determine the type and number of
Awards to be granted, the number of shares of Stock to which an Award may relate
and the terms, conditions, restrictions and Performance Goals relating to any
Award; to determine Performance Goals; to determine whether, to what extent, and
under what circumstances an Award may be settled, cancelled, forfeited,
exchanged, or surrendered; to make adjustments in the terms and conditions
(including Performance Goals) applicable to Awards; to designate Affiliates; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan.

The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to



--------------------------------------------------------------------------------

any responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, and any Affiliate or Grantee
(or any person claiming any rights under the Plan from or through any Grantee)
and any stockholder.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4. Eligibility.

Except as provided below, all Awards may be granted to selected employees and
independent contractors of the Company or of any of its Affiliates. In
determining the persons to whom Awards shall be granted and the type of Award
(including the number of shares to be covered by such Award), the Committee
shall take into account such factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.

ISOs shall be granted only to employees (including officers and directors who
are also employees) of the Company, its Parent or any of its Subsidiaries. No
ISO shall be granted to any employee of the Company, its Parent or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or a Parent or a Subsidiary, unless
the purchase price for the stock under such ISO shall be at least 110% of its
Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of
Section 424(d) of the Code shall be controlling.

5. Stock Subject to the Plan.

Subject to adjustment as provided herein, 27,000,000 shares of Stock shall be
reserved for the grant or settlement of Awards under the Plan. No more than
4,000,000 shares of Stock may be covered by stock-based awards (including
Options, SARs, Restricted Stock and Restricted Stock Units) made to a single
individual during any Plan Year, which number shall be subject to adjustment as
provided herein. Shares of Stock issued hereunder may, in whole or in part, be
authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares of Stock subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award otherwise terminates or expires without
a distribution of shares to the Grantee, the shares of Stock with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan.

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards.



--------------------------------------------------------------------------------

6. Terms of Awards.

(a) General Terms of Awards. The term of each Award shall be for such period as
may be determined by the Committee. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or Affiliate upon
the grant, maturation, or exercise of an Award may be made in such forms as the
Committee shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The Committee may make
rules relating to installment or deferred payments with respect to Awards,
including the rate of interest to be credited with respect to such payments. In
addition to the foregoing, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

(b) Specific Terms of Awards. The Committee is authorized to grant to
Participants the following Awards, as deemed by the Committee to be consistent
with the purposes of the Plan. The Committee shall determine the terms and
conditions of such Awards at the date of grant or thereafter.

(i) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(A) Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.

(B) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided that, such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant. The exercise price for Stock subject to an Option may be paid in cash or
by an exchange of Stock previously owned by the Grantee (provided, that such
Stock shall have been owned without any restrictions by the Grantee for at least
six months prior to the date of exercise of the Option), or a combination of
both, in an amount having a combined value equal to such exercise price. An
Award Agreement may provide that a Grantee may elect to pay all or a portion of
the aggregate exercise price by having shares of Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price or sold by a
broker-dealer.

(C) Term and Exercisability of Options. Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Committee may determine, as reflected
in the Award Agreement; provided that, the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent.

(D) Termination of Employment, etc. An Option may not be exercised unless the
Grantee is then in the employ of, or maintains a independent contractor
relationship with, the Company or an Affiliate (or a company or a parent or
subsidiary company of such company issuing or assuming the Option in a
transaction to which Section 424(a) of the Code applies), and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option; provided that, the Award
Agreement may contain provisions extending the exercisability of Options, in the
event of specified terminations, to a date not later than the expiration date of
such Option.



--------------------------------------------------------------------------------

(E) Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Committee may prescribe in its discretion or as
may be required by applicable law.

(ii) SARs. The Committee is authorized to grant SARs to Participants on the
following terms and conditions:

(A) In General. Unless the Committee determines other wise, an SAR (1) granted
in tandem with an NQSO may be granted at the time of grant of the related NQSO
or at any time thereafter or (2) granted in tandem with an ISO may only be
granted at the time of grant of the related ISO. An SAR granted in tandem with
an Option shall be exercisable only to the extent the underlying Option is
exercisable.

(B) Settlement of SARs. An SAR shall confer on the Grantee a right to receive an
amount in cash or shares of Stock (at the sole discretion of the Committee) with
respect to each share subject thereto, upon exercise thereof, equal to the
excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).

(iii) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(A) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. The Committee may
place restrictions on Restricted Stock that shall lapse, in whole or in part,
upon the attainment of Performance Goals. Except to the extent restricted under
the Award Agreement relating to the Restricted Stock, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.

(B) Forfeiture. Upon termination of employment with or service to the Company or
Affiliate, or upon termination of the independent contractor relationship, as
the case may be, during the applicable restriction period, Restricted Stock and
any accrued but unpaid dividends or Dividend Equivalents that are at that time
subject to restrictions shall be forfeited; provided that, the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.

(C) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.



--------------------------------------------------------------------------------

(D) Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee, in cash or in shares of unrestricted Stock having a Fair Market Value
equal to the amount of such dividends. Stock distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

(iv) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Participants, subject to the following terms and conditions:

(A) Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee or, if permitted by the Committee, upon
expiration of such deferral period as may have been elected by the Grantee. The
Committee may condition the vesting and/or payment of Restricted Stock Units, in
whole or in part, upon the attainment of Performance Goals.

(B) Forfeiture. Upon termination of employment or termination of the independent
contractor relationship during the applicable deferral period or portion thereof
to which forfeiture conditions apply, or upon failure to satisfy any other
conditions precedent to the delivery of Stock or cash to which such Restricted
Stock Units relate, all Restricted Stock Units that are then subject to deferral
or restriction shall be forfeited; provided that, the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
Units will be waived in whole or in part in the event of termination resulting
from specified causes, and the Committee may in other cases waive in whole or in
part the forfeiture of Restricted Stock Units.

(v) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Participants. The Committee may provide, at the date of grant or
thereafter, that Dividend Equivalents shall be paid or distributed when accrued
or shall be deemed to have been reinvested in additional Stock, or other
investment vehicles as the Committee may specify, provided that Dividend
Equivalents (other than freestanding Dividend Equivalents) shall be subject to
all conditions and restrictions of the underlying Awards to which they relate.

(vi) Other Stock- or Cash-Based Awards. The Committee is authorized to grant
Awards to Participants in the form of Other Stock-Based Awards or Cash-Based
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this paragraph may be granted with value and
payment contingent upon the attainment of certain Performance Goals, so long as
such goals relate to periods of performance in excess of one calendar year. The
Committee shall determine the terms and conditions of such Awards at the date of
grant or thereafter. The maximum payment that any Grantee may receive pursuant
to a Cash-Based Award granted under this paragraph in respect of any single
fiscal year during a performance period shall be $1,000,000. Payments earned
hereunder may be decreased or increased in the sole discretion of the Committee
based on such factors as it deems appropriate.

7. General Provisions.

(a) Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.



--------------------------------------------------------------------------------

(b) No Right to Continued Employment. Nothing in the Plan or in any Award
granted under the Plan or in any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Grantee or Participant the right to
continue in the employ of or to continue as an independent contractor of the
Company or any Affiliate or to be entitled to any remuneration or benefits not
set forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company or any such Affiliate to
terminate such Grantee’s employment or independent contractor relationship.

(c) Withholding and Other Taxes. The Company or any applicable Affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan (including from a distribution of Stock) or any other payment to
a Grantee, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Grantees to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. If Stock is withheld to satisfy withholding and other
taxes due in connection with an exercise of an Option, the Company shall not
withhold more Stock than is necessary to satisfy the minimum withholding
obligation in respect of such exercise.

(d) Amendment and Termination. The Board may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Grantee, without such Grantee’s consent, under any Award
theretofore granted under the Plan and any amendment shall be approved by
shareholders, unless otherwise determined by the Board, if necessary to comply
with state law, stock listing requirements or other applicable law. Unless
earlier terminated by the Board pursuant to the provisions of the Plan, the Plan
shall terminate on March 27, 2016. No Awards shall be granted under the Plan
after such termination date.

(e) No Rights to Awards; No Stockholder Rights. No Grantee or Participant shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Grantees. Except as provided
specifically herein, a Grantee or a transferee of an Award shall have no rights
as a stockholder with respect to any shares covered by the Award until the date
of the issuance of a stock certificate to him for such shares.

(f) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(g) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h) Regulations and Other Approvals.

(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.



--------------------------------------------------------------------------------

(ii) Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

(iii) In the event that the disposition of Common Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.

(i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.